USDC SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED

SOUTHERN DISTRICT OF NEW YORK DOC #:
xX DATE FILED: 3/13/2020

 

 

AUSTIN SANCTUARY NETWORK, FREE

MIGRATION PROJECT, GRASSROOTS :

LEADERSHIP, and CENTER FOR CONSTITUTIONAL :

RIGHTS, : 20-cv-1686 (LIL)

Plaintiffs, : ORDER
-V-
U.S. IMMIGRATION AND CUSTOMS
ENFORCEMENT, U.S. DEPARTMENT OF
TREASURY, and U.S. DEPARTMENT OF JUSTICE
EXECUTIVE OFFICE FOR IMMIGRATION REVIEW,

Defendants.

 

LEWIS J. LIMAN, United States District Judge:

The Court has before it the joint request of the parties to adjourn the conference
scheduled for March 12, 2020. (Dkt. No. 10.) In that letter, Plaintiffs also request that the Court
order a production and briefing schedule; Defendants oppose that request.

It is hereby ORDERED that the request to adjourn the conference scheduled for March
17, 2020 at 3:00 p.m. is DENIED. The parties shall be prepared to discuss the request for
production and a briefing schedule.

SO ORDERED. ae a .
Dated: March 13, 2020 Tel Pcp

New York, New York LEWIS J. LIMAN
United States District Judge

 
